El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Jnan Barbosa debía a la John B. Harris Co. la suma de $984.18 qne rehusó pagar y la Harris Co. demanda a Barbosa y le embarga bienes de éste. Entonces Barbosa comparece ante la corte y, creyendo proceder con arreglo al artículo 358 y siguientes del Código de Enjuiciamiento Civil, consin-tió en qne se dictase sentencia en su contra y después de *58una lucha - obtuvo permiso de la corte para consignar el im-porte de la sentencia con sus intereses más cinco dollars por concepto de costas.
El apelado presentó una minuta de costas en la que se in-cluían otras partidas que no fueron concedidas por la corte. Después de un número de esfuerzos preliminares por parte de ambos litigantes la orden de la corte declara bien hecha la consignación del importe de la sentencia, sus intereses y costas, pero que pagase el demandado al demandante la su-ma de $250 por concepto de honorarios de abogado. La ape-lación versa solamente sobre la concesión de esos $250.
Ahora bien, aun cuando el apelado insiste en que debieron pagársele por el apelante otras sumas de dinero por con-cepto de costas y demás dicho apelado no. ha interpuesto re-curso de apelación y es de presumirse concluyentemente que la orden de la corte en tanto en cuanto produzca efectos contra dicho apelado es definitiva y estuvo bien dictada. En otras palabras que ¿1 apelante en la corte inferior consignó la debida cantidad por concepto de costas.
De acuerdo con las leyes de 1908 y 1917 con respecto a costas y honorarios, no se concederán los honorarios cuando el demandado deja de comparecer. El demandado técnica-mente quizás radicó su comparecencia, pero en definitiva, dadas las órdenes dictadas por la corte, la única dificultad ocasionádale al demandante fué causada por la tentativa de éste al reclamar materias que fueron finalmente denegadas por la corte. Nada salvo una interpretación literal del con-cepto de “comparecencias” le daría a la corte discreción para conceder honorarios de abogado y cuando el único objeto del demandado es someterse para que se dicte sentencia y para el pago de la misma, la concesión de honorarios de abogado va contra el espíritu de las leyes de 1908 y 1917. Por tanto, estimamos que no debieron concederse los honora-rios de abogado en este caso aun cuando tuviese la corte dis-*59creción para ello, y que la orden recurrida debe ser modificada y levantarse el embargo trabado.

Confirmada la resolución apelada en cuanto por ella se declaró bien hecha la consigna-ción del demandado; pero revocándola en cuanto a la concesión de $250 por honora-rios de abogado y ordenando la cancelación del embargo trabado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.